FILED
                              NOT FOR PUBLICATION                           DEC 07 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 OMAR ADRIAN RODRIGUEZ-PEREZ,                     No. 04-70084

               Petitioner,                        Agency No. A073-825-972

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Omar Adrian Rodriguez-Perez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying voluntary departure and a



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

JTK/Research
waiver of inadmissibility under 8 U.S.C. § 1182(h). Our jurisdiction is governed

by 8 U.S.C. § 1252. We review de novo questions of law and constitutional

claims. Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir. 2003). We

dismiss in part and deny in part the petition for review.

       We lack jurisdiction to review Rodriguez-Perez’s contention that the IJ erred

and violated due process by failing to inform him of the availability of pre-hearing

voluntary departure because Rodriguez-Perez failed to raise this contention before

the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

       The agency did not err in requiring Rodriguez-Perez to establish the good

moral character required under 8 U.S.C. § 1229c(b)(1)(B). See 8 C.F.R.

§ 1240.26(b)(1)(i)(A)-(B).

       Assuming without deciding that Rodriguez-Perez has standing to raise his

equal protection challenge to 8 U.S.C. § 1182(h), we conclude that Rodriguez-

Perez’s claim is foreclosed on the merits by Taniguchi v. Schultz, 303 F.3d 950,

957-58 (9th Cir. 2002).

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




JTK/Research                               2                                  04-70084